     Case 2:20-cv-01253-APG-EJY Document 5 Filed 07/22/20 Page 1 of 5



 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3    RUSLAN KIRILYUK,                                            Case No. 2:20-cv-01253-APG-EJY
 4                   Plaintiff,
                                                                              ORDER
 5           v.
 6    CORE CIVIC, et al.,
 7                   Defendants.
 8

 9   I.     DISCUSSION

10          On July 10, 2020, this Court directed Plaintiff to file a fully complete application to proceed

11   in forma pauperis, with complete financial attachments, including both a financial certificate and an

12   inmate account statement for the dates Plaintiff has been present at the facility, no later than

13   September 7, 2020. (ECF No. 3).

14          On July 15, 2020, Plaintiff filed a response to the Court’s July 10, 2020 Order indicating he

15   has not been able to obtain an inmate account statement for the dates he has been present at the

16   facility due to the institution's refusal of the request. (ECF No. 4).

17          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to commence a

18   civil action may apply to proceed in forma pauperis, which allows the inmate to file the civil action

19   without prepaying the full $400 filing fee. To apply for in forma pauperis status, the inmate must

20   submit all three of the following documents to the Court:

21          (1) a completed Application to Proceed in Forma Pauperis for Inmate, on this Court’s

22          approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3),

23          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

24          (i.e. page 4 of this Court’s approved form), and

25          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

26          six-month period. If Plaintiff has not been at the facility a full six-month period, Plaintiff

27          must still submit an inmate account statement for the dates he has been present at the facility.

28
     Case 2:20-cv-01253-APG-EJY Document 5 Filed 07/22/20 Page 2 of 5



 1            To date, Plaintiff has not filed any inmate account statement in this case. As previously

 2   stated, if Plaintiff has not been at the facility a full six-month period, Plaintiff must still submit an

 3   inmate account statement for the dates he has been present at the facility. The Court is aware that

 4   officials at Nevada Southern Detention Center are capable of producing an inmate account statement

 5   for inmates present at the facility less than six months because the Court has received such statements

 6   in similar cases.

 7             It is important that Plaintiff understand that a financial certificate and an inmate account

 8   statement are not the same thing. Documentation concerning a financial certificate is not

 9   documentation about an inmate’s account statement. If Plaintiff has difficulty obtaining both a

10   financial certificate and an inmate account statement from prison officials, Plaintiff shall file an

11   affidavit detailing when he requested both documents, who he spoke to about the status of both

12   documents, who he followed up with after he did not receive both documents, and their responses.

13   Therefore, the affidavit must describe Plaintiff’s efforts to obtain both a financial certificate and an

14   inmate account statement.

15            Specifically, if Plaintiff is unable to acquire the necessary documents from prison officials,

16   after making efforts to do so following receipt of this Order, he must provide the Court with an

17   affidavit that demonstrates he has done all that he could to acquire both a financial certificate and an

18   inmate account statement by the Court’s deadline. Plaintiff’s affidavit should include dates of his

19   requests, dates of his follow-up requests, names of the prison officials that he spoke to about the

20   matter, and their responses. If Plaintiff’s affidavit demonstrates that he has done all that was possible

21   to acquire both a financial certificate and an inmate account statement, the Court shall consider his

22   application to proceed in forma pauperis complete. 1

23

24

25
     1
26            Plaintiff must still submit the first three pages of the application to proceed in forma pauperis on this Court’s
     approved form with his affidavit. If Plaintiff does not submit the first three pages of the application to proceed in forma
27   pauperis with the affidavit, the Court will dismiss the case without prejudice for Plaintiff to open a new case when he is
     able to acquire the required documents.
28
                                                               -2-
     Case 2:20-cv-01253-APG-EJY Document 5 Filed 07/22/20 Page 3 of 5



 1          Plaintiff shall not file multiple letters or objections regarding these requirements as this

 2   imposes an unnecessary administrative burden on the Court and delays the ability of the Court to

 3   address substantive issues in the case. Plaintiff shall simply file one affidavit.

 4          The Court grants Plaintiff one final extension until on or before September 21, 2020, to file

 5   a fully complete application to proceed in forma pauperis containing all three of the required

 6   documents or, alternatively, the first three pages of the application to proceed in forma pauperis and

 7   an affidavit detailing the efforts he took to acquire both a financial certificate and an inmate account

 8   statement from prison officials. Absent unusual circumstances, the Court will not grant any further

 9   extensions of time. If Plaintiff is unable to file a fully complete application to proceed in forma

10   pauperis with all three required documents or, alternatively, the first three pages of the application

11   to proceed in forma pauperis and an affidavit detailing the efforts he took to acquire both a financial

12   certificate and an inmate account statement from prison officials on or before September 21, 2020,

13   the Court will dismiss this case without prejudice for Plaintiff to file a new case with the Court when

14   Plaintiff is able to either acquire all three of the documents needed to file a fully complete application

15   to proceed in forma pauperis or, alternatively, the first three pages of the application to proceed in

16   forma pauperis and an affidavit detailing the efforts he took to acquire both a financial certificate

17   and an inmate account statement from prison officials.

18          A dismissal without prejudice means Plaintiff does not give up the right to refile the case

19   with the Court, under a new case number, when Plaintiff has either all three documents needed to

20   submit with the application to proceed in forma pauperis or, alternatively, the first three pages of the

21   application to proceed in forma pauperis and an affidavit detailing the efforts he took to acquire both

22   a financial certificate and an inmate account statement from prison officials. Plaintiff may also

23   choose not to file an application to proceed in forma pauperis and instead pay the full filing fee of

24   $400 on or before September 21, 2020 to proceed with this case.

25          The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court will not

26   file the complaint unless and until Plaintiff timely files a fully complete application to proceed in

27   forma pauperis with all three documents, or, alternatively, the first three pages of the application to

28
                                                       -3-
     Case 2:20-cv-01253-APG-EJY Document 5 Filed 07/22/20 Page 4 of 5



 1   proceed in forma pauperis and an affidavit detailing the efforts he took to acquire both a financial

 2   certificate and an inmate account statement from prison officials, or pays the full $400 filing fee.

 3   II.    CONCLUSION

 4          For the foregoing reasons, IT IS HEREBY ORDERED that the Clerk of the Court shall send

 5   Plaintiff the approved form application to proceed in forma pauperis by an inmate, as well as the

 6   document entitled information and instructions for filing an in forma pauperis application.

 7          IT IS FURTHER ORDERED that on or before September 21, 2020, Plaintiff shall either

 8   pay the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50

 9   administrative fee) or file with the Court:

10          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s

11          approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page

12          3),

13          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

14          (i.e. page 4 of this Court’s approved form), and

15          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

16          six-month period. If Plaintiff has not been at the facility a full six-month period, Plaintiff

17          must still submit an inmate account statement for the dates he has been present at the facility.

18          Alternatively, Plaintiff shall file with the Court the first three pages of the application to

19   proceed in forma pauperis and an affidavit detailing the efforts he took to acquire both a financial

20   certificate and an inmate account statement from prison officials.

21          IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to

22   proceed in forma pauperis with all three documents or, alternatively, the first three pages of the

23   application to proceed in forma pauperis and an affidavit detailing the efforts he took to acquire both

24   a financial certificate and an inmate account statement from prison officials, or pay the full $400

25   filing fee for a civil action on or before September 21, 2020, the Court will dismiss this action

26   without prejudice for Plaintiff to refile the case with the Court, under a new case number, when

27   Plaintiff has all three documents needed to file a complete application to proceed in forma pauperis.

28
                                                     -4-
     Case 2:20-cv-01253-APG-EJY Document 5 Filed 07/22/20 Page 5 of 5



 1           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint (ECF No.1-

 2   1) but will not file it at this time.

 3           Dated this 22nd day of July, 2020

 4

 5
                                                 ELAYNA J. YOUCHAH
 6                                               UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  -5-
